PER CURIAM:
Appellees seek to enjoin appellants from collecting a dues increase imposed by the appellants in 1966. The District Court granted the injunction and this appeal followed.
The District Court held the dues increase to be in violation of § 101(a) (3) of the Labor Management Reporting and Disclosure Act of 1959, 29 U.S.C. § 411 (a) (3).1 The question presented on this *1122appeal is whether the 1966 increase amounted to an increase in the rate of dues over that payable by appellees on the effective date of the Act.
The opinion of the District Court appears at 278 F.Supp. 830 (N.D.Cal.1968). We agree with the District Court for the reasons there set forth that the 1966 dues increase did not comply with § 101 (a) (3) of the Act.
Judgment affirmed.

. 29 U.S.C. § 411(a)(3) provides as follows :
“ * * * (3) Dues, initiation fees, and assessments. — Except in the case of a federation of national or international labor organizations, the rates of dues and initiation fees payable by members of any labor organization in effect on September 14, 1959, shall not be increased, and no general or special assessment shall be levied upon such members, except —
* * *
“(B) in the case of a labor organization, other than a local labor organization or a federation of national or international labor organizations, (i) by majority vote of the delegates voting at a regu*1122lar convention, or at a special convention of such labor organization held upon not less than thirty days’ written notice to the principal office of each local or constituent labor organization entitled to such notice, or (ii) by majority vote of the members in good standing of such labor organization voting in a membership referendum conducted by secret ballot, or (iii) by majority vote of the members of the executive board or similar governing body of such labor organization, pursuant to express authority contained in the constitution and by-laws of such labor organization: Provided, That such action on the part of the executive board or similar governing body shall be effective only until the next regular convention of such labor organization.”